Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of creating a disturbance, interfering with employees and refusing a direct order. The Attorney General has advised this Court that the disciplinary determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded to his inmate account. As such, petitioner has been afforded all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Doyle v Fischer, 87 AD3d 1189 [2011]; Matter of Joseph v LaClair, 87 AD3d 780, 781 [2011]).
Peters, J.P, Rose, Malone Jr., McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.